    Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 1 of 13




                               ([KLELW

          
        Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 2 of 13

                                                                         Claim No: [Not assigned]

                      THE DUBAI INTERNATIONAL FINANCIAL CENTRE COURTS

IN THE COURT OF FIRST INSTANCE
BEFORE JUSTICE SIR JEREMY COOKE

BETWEEN


                                           SKAT
                         (The Danish Customs and Tax Administration}
                                                                                        Claimant


                                                    and

                                 (1) ELYSIUM GLOBAL (DUBAI) LIMITED

                                   (2) ELYSIUM PROPERTIES LIMITED

                                                                                      Defendants


                       SEARCH ORDER OF JUSTICE SIR JEREMY COOJ<E


Defendants:

Elysium Global (Dubai) Limited

Elysium Properties Limited

Unit OT 16- 32, Level 16, Central Park Offices, DIFC, Dubai, PO Box 506699.

                                               PENAL NOTICE


IF YOU ELYSIUM GLOBAL (OUBAJ) LIMITED Dl SOBEY THIS ORDER YOU MAY SE HELD TO BE
IN CONTEMPT OF COURT AND YOUR DIRECTORS MAY BE IMPRISONED, FINED OR HAVE
THEIR ASSETS SEIZED OR THE COMPANY MAY BE FINED OR HAVE ITS ASSETS SEIZED.


ANY OTHER PERSON WHO KNOWS OF THIS ORDER                      AND DOES ANYTHING WHICH HELPS
OR PERMITS THE RESPONDENT TO BREACH THE TERMS OF THIS ORDER MAY ALSO BE
HELD TO BE IN CONTEMPT OF COURT ANO MAY BE IMPRISONED, FINED OR HAVE THEIR
ASSETS SEIZED.



                          k...a,.sl
                             ?. ~ J l·   Jr~
                                                    1




                                                                              CN012_130_001-00000055
       Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 3 of 13


THIS ORDER

1.   This is a Search Order made against Elysium Global (Dubai) Limited (the "First Respondent")
     on 27 June 2018 by Justice Sir Jeremy Cooke on the application of SKAT (the Danish Customs
     and Tax Administration) (the NApplicant"). The Judge read the Affidavits listed in Schedule F
     and accepted l.he undertakings set out in Schedules .G, D and E at the end of this order.
                                                           .                  .   .
2.   This order was made at a hearing without notice to the First Respondent. The First
     Respondent has a right to apply to the Court to vary or discharge the or<;ter -     see: paragraph
     25 below.

3.   There will be a further hearing in respect of this order on 12 July 2018 (the · Return Date").

4.   If there is more than one Respondent:

     (a)     unless otherwise stated, references in this order to the "Respondent'' mean both or all
             of them; and

     (b) ·   this ordet is effective against any Respondent on whom it Is served or who is given
             r.iot1ce of it.

5.   Thi~ order must be complied with by:

     (a)     The F\rst Respondent;

     (b)     any director, officer, partner or responsible employee of the First Respondent; and

     (c)     any other person having responsible control of the premises to be searched.

THE SEARCH

6.   The First Respondent must permit the following persons:

     (a)     Mr Philip Punwar, partner at Baker Botts LLP (the ·supervising Legal Representativej;

     (b)     Mr- Mark Raymont,·.a legal representative In the firm -0f Pinsent Masons LLP, the
             Applicant's legal representatives;

     (c) · . Mr Darren .Mullins of Deloitte Professional Services (DIFC) Limited, an IT Specialist,
             together with up to 3 further IT Specialists from Deloitte Professional Services (DIFC)
             Limited; and




                                                  2



                                                                                      CN012_130_001 -00000055
        Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 4 of 13

      {d)           up to 2 other persons, being legal representatives in the firm of Pinsent Masons LLP,
                    accompanying them,

      (together the "search party"), _to enter the premises mentioned in Schedule A to this order and
      any other premises of the First Respondent identified under paragraph 18 below and any
      vehicles under 1he First Respondent's. control on or around the ·premises {the ~premises'") so
      that they can search for, inspect, photograph, photocopy, take digital copies of and dellver into
      th.~ satekeeping. of lhe Applicant's legal represe.ntatives all the documents and articles which
      are listed in Schedule' s to this order (the •fisted items").

7.    Having pemiftted the·search. party to enter the premises, the. First Respondent. must allow
                                                                                                .
                                                                                                  the
      search pa·rty              to   re~ain on the premises until the search is com.plate. .   In the event that it
      becomes ·necessary for any of those persons to leave the premises before the search Is
      complete, the First Respondent must allow them to re-enter the premises Immediately upon
      their seeking re-entry on the same or the following day in order to complete the search.

RESTRICTIONS ON SEARCH

8.    This order t.1oes not aff~. and .is m~de without prejudice to, .any action by the law .enforceme~t
      agencies of Dubai.

9.    ~efore.. the First Respondent allows· anybody onto th~ premi.s es to carry out this order, it Is
                                                      .                                                 .
      entitled to have the Supervisfng Legal Representative explain                to it what the order means in
      everydav language.

10.   The First Respondent is entitled to seek legal advice and to ask the Court to vary or discharge

       ..
      this order. Whilst doing so, they may ask the Supervising Legal Representative to delay
                .                .                .
      starting the search for up to 2 hours ·or such other longer period as the Supervising Legal
       .                     .                            .                  .
      Representative may permit. However, the First Respondent must:
            .       .   ..              .   .                         .

      (a) : comply wittl the terms of paragraph-20 below;                                           •   I




      {o) ·         not disturb·or remove any fisted items; and

      (c)           permit the Supervising Legal·Representative.to enter, .but not start to search.

11.   Before permitting entry to the premises by any person other than the Supervising Legal
      Representative, the First Respondent may, for a short time (not to exce~ two hours, unless
      the Supervising Legal · Representative agrees to· a ·tonger period) gather together. any
      documents Jt believes may be privileged; and                                                            legal




                                                              3




                                                                                                 CN012_130_001-00000055
                 . . ..
        Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 5 of 13

      Representative for him to assess whether they are privileged as claimed. If the Supervising
      Legal Representative decides that of any of the documents may be privileged or is in any doubt
      as to their status, he will exclude them from the search and retain them in his possession
      pending further Order of the Court.

12.   If the First Respondent wishes to take legal advice and gather documents as permitted, it must
      first inform the Supervising Legal Representative and keep him informed of the steps being
                                .        ~                    ..   .   .
      taken.

13.   No item may be removed from .the premises until a list of the items                      'to be removed has been
      prepared, and a copy of the. list has been supplied
               I        •           ••       f       •f
                                                          to the First
                                                                 •
                                                                       Respondent, and
                                                                                   •
                                                                                       they hav~         0




      been,giyen .a _reaso".)able ..oppo!tunity.to ~heck th~ list..

14.   The premises must not be searched, and items must not be removed from them. except In the
      presence of the First Respondent.
                                                 .                 .               .                                 .
15.   If the Supervising Legal Representative is satlsf10d that full compliance with paragraphs 13 or
                            .                            ..                .               .
      14 is not practicable, he may permit the search to proceed and items to be removed without
      fully complying with them.

DELIVERY UP OF ARTICLES/DOCUMENTS

16.   The First Respondent must immediately hand over to the Applicant's legal representatives any
      of the listed items, which are in their possession or under their control, save for any computer
      or hard disk integral to any computer. Any items the subject of a dispute as to whether they are
           .        .    . . .      .                     .        -            . '•
      listed items must Immediately be handed over to the Supervising Legal Representative for safe
                   ..                                                                  .           .         ..
                                         .
      keeping pending resolution of the dispute or further order of the Court.
          .
17.   The First Respondent must immediately give the search party effective access to the
      computers                 'on \11e' premi~s. ·with' all necessary pass~rds. to ·enable the computers t~ be
      searched. If they contain any ilsted items the First Respondent must cause .the listed items to
      be displayed .so that t.hey
                              .          . re.ad
                                   can.. be
                                         ~     . and copied.
                                                      .          The First
                                                                        . Respondent must  . . provide the   ..
      Applicant's legal .repres~ntatives .with copies of.all lisied ite~s contair.ied in the computers..AII
      reason~ble steps shall be taken by the Applicant and the Applicant's legal representatives to
      ensure that no damage is done to any computer or data. The Applicant and his representatives
      may not themse1ves .search the, First Respondent's computers unless                          they have sufficient

                 . .do..so without
      expertise to           .     damaging the First .Respondent's
                                                         .          system
                                                                     .. . .    ;




                                                                       4




                                                                                                       CN012_130_001-00000055
I
             Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 6 of 13

PROVISION OF INFORMATION

18.    The First Respondent must immediately inform the Applicant 's legal representatives (in the
        presence of the Supervising Legal Representative) so far as they are aware:

       (a) ·· where all the llsted·ltems are; ··


       (b).              ·, th~ name and address of everyone who i,as .~upplied hirrt,· or offered·to supply him, with
                             l\sted iter:r,s;

       (c)                   the name' and' address of everyon·e to whom he .has.supplJed, or offered to supply, listed
                             items;· and· .

       (d)                   full details of the dates and quantities of every such supply and offer.

19.    As soon as reasonably possible and in any event within 7 days after being served with this

       ..order. .the First                        -
                                              ~espondent
                                                .        must cause to be sworn and served an affidavit setting out the
       above information .
                                                      . ..   .
PROHIBITED ACTS  •                        I




20.    Until             4.3~ p.m. on.the Return Date the First Respondent must not destroy, tamper with, cancel
       or part with possession, power, custody or control of the listed items otherwise than in
       accordance with the·terms of this order:

COSTS

21 .   The cos_ts of this application are reserved to the Judge hearing the application on the Return
       Date.

SEALING THE COURT FILE

22.    The           court.· file in
                                   . r~spe.ct of. this matter shall
                                                               " . .
                                                                    be sealed and no .information.
                                                                                                . .
                                                                                                   capable of jqentifying
       ~.his matter sb.alt be published or otherwise made publically available until further order of the
       Court.
        ,.   I       •   •   •'



RESTRICTIONS ON SERVICE

23.    This order may ~mly_be served between 9.30am and 4 .00pm and on a weekday. .
                                  •   •   •   •   $          •   •              •                •       •   •




                                                                       5



                                                                                                        CN012_130_001-00000055
           Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 7 of 13


24.      This order must be served by the Supervising Legal Representative, and paragraph 6 of the
          order must be carried out in his presence and under his supervision.

VARIATION AND DISCHARGE OF THIS ORDER

25.      Anyone served with .or notified of this order may apply to .the Court· at any time to ·vary or
         discharge this ·order (or· so .much of it ·as affects that person), bat they must first inform         the
         Applicant's legal representatives. If any evidence is to be relied upon in support of the
         application , the substance of it must be communicated in writing to the Applicant's legal
               . . .. . .·           .
         representatives in advance.
         . .,       ' . :... . :·
INTERPRETATION OF THIS ORDER

26.      Any requirement that something shall be done to or in the presence of the Respondent means:

         (1)        if there is more than one Respondent, to or in the presence of any one of them; and

         (2)        if' a Respondent
                                .
                               ':-           . individual, to or in the: presence of a director, officer, partner or
                                     is not an
                    responsible employee.

27.      A Respondent which is ordered not to do something must not do It itself or by its directors,
         officers, partners, employees or agents or in any other way.

COMMUNICATIONS
      .      . WITH
                .   THE
                     . COURT
28.      All'co·m·munications to the Court about this order should tie sent to:


  '   .. ../ Ground
              . ....   . Building
                     F.loor,        .. . District, UAE
                             .. 4, Gate
         Telephone: + 971 4 427 3333
                    .,     .                                                    .. .
         Fax: +971 4 427 3330

         Email: reg.istry@dlfccourts.ae




                                                                      4()..
         The offices are open l:)etween 10am to 5pm, Sund             to Thur$day.(exctudlng Public Holidays)




                                                                 Issued by:             - - -.       •
                                                                Ayesha Bin Kalban
                                                                Assistant Registrar
                                                                Date of issue: 27 June 2018
                                                                At: 5pm




                                                                                                                       ,•,JI
                                                                                                                       C  ~
                                                           6                                                           \ r
               ..    , .


                                                                                                 CN012_130_ 001-00000055
      Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 8 of 13




SCHEDULE A

THE PREMISES


     Unit OT 16- 32, Level 16, Central Park Offices, DIFC, Dubai, UAE




                                              7
                                                                                      ,
                                                                                      fl/
                                                                                      ,X
                                                                                      \! >




                                                                        CN012_130_ 001-00000055
       Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 9 of 13



SCHEDULE B

THE LISTED ITEMS


     Personal computers belonging to or used by the First Respondent.

     Laptops belonging to or used by the First Respondent.

     Electronic storage devices belonging to or used by the First Respondent

     Mobile telephones or other mobile electronic devices (including iPads) belonging to or used by
     the First Respondent.
     Voicemail and other audio recording devices.

     Any bank statements, whether relating to bank accounts In the First Respondent's name or
     otherwise.

     Any document containing information about any property or other assets owned (or partially
     owned) by First Respondent.

     Any document containing information about any transaction entered into by or on behalf of the
     .i::-i~t Respondent.

     Email accounts accessible from the Premises and used by the First Respondent, its officers or
     employees.




                                                8                                                     (J(:
                                                                                                       .,
                                                                                                      I




                                                                                  CN012_130_ 001-00000055
      Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 10 of 13



SCHEOULEC

UNDERTAKINGS GIVEN TO THE COURT BY THE APPLICANT

1.   If the Court later finds that this order or carrying it out has caused loss to the First Respondent,
     and decides that the First Respondent should be compensated for that loss, the Applicant will
     comply with any order the Court may make. Further if the carrying out of this order has been in
     breach of the terms of this order or othe,wise in a manner inconsistent with the Applicant's
     legal representatives' duties as officers of the Court, the Applicant will comply with any order
     for damages the Court may make.

2.   The Applicant will not, without the permission of the Court, use any information or documents
     obtained as a result of carrying out this order nor inform anyone else of these proceedings
     except for the purposes of these proceedings (including adding further Respondents) or
     commencing or pursuing civil proceedings In relation to the same or related subject matter to
     these proceedings in the Dubai and English Courts until after the Return Date.

3.   As soon as r.easonabl~ .practicable, the Applicant. will Issue and serve an application for
     continuation of the order.




     ...   .




                                                  9



                                                                                       CN012_130_ 001-00000055
       Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 11 of 13




SCHEDULED

UNDERTAKINGS GIVEN BY THE APPLICANT'S LEGAL REPRESENTATIVES


1.   The Applicant's legal representatives will provide to the Supervising Legal Representative for
     service on the First Respondent

     (a)    a service copy of this order;


     (b)    the claim form (with defendant's response pack) or, if not Issued, the draft produced to
            the Court;

     (c)    (rf available) an application for a hearing on the Return Date;

     (d}    copies of the affidavits and exhibits capable of being copied containing the evidence
            relied upon by the Applicant;

     (e)    a note of any allegation of fact made orally to the Court where such allegation is not
            con~inep in the .~ffiqa~its ~r ~~aft .aff!d~vits ~ea.d by the J~d9e;; and

     (f)    a copy of the skeleton argument producea to the Court by the Applicant's legal
            representati~es.


2.   The Applicants1 fegel representatives will answer at once to the best of their ability any question
     whether a particular item Is a listed item.

3.   Subject ·as 'provtded below the Applicant's legal representatives will retain in their own safe
     keeping all items obtained as a result of this order until the Court directs othetwjse.
                        ~·   .                          .     .   .   .   .   '   .
4.   The Applicant's legal representatives will return the originals of all documents obtained as a
     result of this o'rd~r (except originai   documents     which belong. fo .the Applicant)   as   soon as
     possible and ,n any event within two working days of their removal.


              .. ....




                                                   10



                                                                                        CN012_130_001-00000055
        Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 12 of 13



SCHEDULE E

UNDERTAKiNGS GIVEN BY THE SUPERVISING LEGAL REPRESENTATIVE


1.    The Supervising Legal Repl'esentative will use his best endeavours to serve this order upon
      t~e f:i_rst R~sP,ond~c,t a.n.d at the .same.- tim_e to serv~ upon th~ .Fir~! ~espondent.. the other
      documents
       ..       required
                 . .     to be ..served aqd referred. to in paragraph
                                                                 .r. .       ~    of. Schedule
                                                                                           . D. .

2.    The .Supervising Legal Representative will offer to e;plain to the person served with the order
      its meaning and ~ffect fairly and in everyday language, and to inform him of his right to take
      legal advice (including an explanation that the First Respondent may be entitled to avail
      himself of the privilege against self~lncrimination and legal professional privilege) and to apply
      to vary or discharge this order as mentioned in paragraph 25 above.

3.    The Supervising Legal Representative will retain In the safe keeping of his firm all items
     . r~talned by him as a result of this order until the Court d!rects otherwise.

4.            . until the Court othe.rwise
      Unless and                  .         orders, or unless
                                                         .    otherwise
                                                                .       necessary to comply with any
      duty to the Court pursuant to this order, the Supervising Legal Representative shall not reveal
      to any p.erson any information relating .to. those items, and ~t).all keep the existence of such
      items confidential..

5.    The S~pe~islng . Legal. Representative . will make and provide to the Applicant's legal
      repre~entatives, the Respondent <?r .h is legal repre~~ntatives and tp the ~udge who made this
          r (fort.he pl,lrpeses Qf the: Court flte) a "Yrttt§l.n repos:t on th9: carrying out ~f the order, within
      orde_
      1._b,usiness day a~er the completion.of the searct).




                                                                             ,,




                                                                   '   I

                                               • 4   •    • •• •



                                                         11



                                                                                              CNO 12_130_ 001-00000055
      Case 1:18-cv-04047-LAK Document 111-6 Filed 03/04/20 Page 13 of 13


SCHEDULE F

AFFIDAVITS


     The Applicant relied on the following affidavits:

     [nameJ                         [number of affidavit] [date sworn] [filed on behalf ofJ:

     Mr Jonathan Fortnam            1                      25 June 2018            Claimant




                                                  12



                                                                                         CN012 130 001-00000055
                                                                                               -   -
